Citation Nr: 1515760	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the Veteran's disability compensation was correctly calculated after the grant of service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has recharacterized the appellate issue.  The Veteran is not seeking an evaluation in excess of his 10 percent rating for his left thigh disorder, as described in the July 2010 Statement of the Case.  Instead, his October 2008 Notice of Disagreement and August 2010 VA Form 9 center upon the amount of compensation associated with his October 2008 grant of service connection.


FINDING OF FACT

VA correctly calculated the Veteran's compensation.


CONCLUSION OF LAW

There is no error in the RO's calculation of the combined disability rating of 60 percent for the period in question.  38 C.F.R. §§ 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service connected for eight disabilities.  Prior to being granted service connection for a left hip disorder in October 2008, he was service connected for six disabilities, the combined rating of which was 60 percent.  VA rated the left hip disorder as 10 percent disabling.  When combined with his six other disabilities, the Veteran's combined rating remained at 60 percent.  He therefore contends he is not being compensated for his left hip.

Sections 4.25 and 4.26 of Title 38 of the Code of Federal Regulations govern the calculation of disability compensation when a veteran has multiple service-connected disabilities.  

The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities. See 38 U.S.C.A. § 1157 . The Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.25 . Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. Id. 

The Veteran essentially contends that the use of the Combined Ratings Table is inaccurate. However, the law provides that its use is not governed by mathematical calculation by simply adding together the ratings of all his service-connected disabilities. As noted above, VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25 . The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them. 38 C.F.R. § 19.5 . Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25 .

The RO notified the Veteran of how it calculated his combined rating in a July 2009 letter.  The Board has reviewed the RO's calculation, and finds no error in the then- combined 60 percent rating.  The Board notes VA subsequently granted the Veteran service connection for a low back disorder, which has increased his combined rating to 70 percent.


ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


